Title: James Madison to Robert Taylor, 7 December 1827
From: Madison, James
To: Taylor, Robert


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Decr. 7. 1827
                            
                        
                          
                        I have recd. yours without date, postmarked Novr. 30. It would give me pleasure to assist in elucidating the
                            claim of Col. Grayson’s heirs in the case stated. But neither my memory nor papers on my files enable me to do so. My
                            personal intercourse with him was for the most part subsequent to the war, and no correspondence by letter appears to have
                            an earlier date than the year 1785, when he was appointed a Delegate to Congress. If there be no better source of
                            information on the subject, it might be well to look for the obituary notices of him in the Gazettes. The time of his
                            death I do not remember, but it can doubtless be ascertained by the claimants. It is not improbable that the Epochs of his
                            official life may be found in those notices and of course, the termination of his military career. With great esteem
                            & friendly respects
                        
                        
                            
                                James Madison
                            
                        
                    